PETERS, J.,
concurring. I agree entirely with the conclusion reached by the majority that, in this case, the plaintiff adduced insufficient evidence to establish that the defendant specifically had intended to cause the plaintiff to injure himself. This evidentiary lacuna requires the rendering of a judgment in favor of the defendant.
I write separately only in order to voice my substantial doubts with respect to Justice Berdon’s conclusion, in his concurring and dissenting opinion, that the plaintiff adduced sufficient evidence to prove that the defendant’s foreman, Santiago Santiago, acted as the defendant’s alter ego. Pursuant to the narrow exception to an employer’s immunity from common-law tort liability articulated in Jett v. Dunlap, 179 Conn. 215, 219, 425 A.2d 1263 (1979), the plaintiff cannot recover merely by proving that the defendant gave Santiago apparent authority to instruct the plaintiff about the cleaning of the defendant’s machines. Instead, the plaintiff must prove, as Jett requires, that Santiago was the defendant’s alter ego.
Jett prescribes a demanding test for proof of alter ego. “The correct distinction to be drawn ... is between a supervisory employee and a person who can be characterized as the alter ego of the corporation. If the [tortfeasor] is of such rank in the corporation that he may be deemed the alter ego of the corporation under the standards governing disregard of the corporate entity, then attribution of corporate responsibility for the actor’s conduct is appropriate. It is inappropriate where the actor is merely a foreman or supervisor.” (Emphasis added.) Id.
*295Contrary to Justice Berdon, I am not persuaded that the evidence adduced by the plaintiff comes close enough to meeting the Jett test to have permitted the jury to make a finding of alter ego as a matter of fact. Foremen and supervisors are customarily responsible for enforcing workplace rules and procedures. It is common ground that the ultimate question is not one of title but, rather, one of function. Nonetheless, the delegation of considerable supervisory and training responsibilities to a foreman, even during a night shift when corporate officials are absent, does not suffice to make a foreman the defendant’s alter ego, as Jett requires, “under the standards governing disregard of the corporate entity . . . .” Id., 219. Those standards envisage a situation in which the corporation, functionally speaking, has no real existence apart from the individual or entity that controls the corporation’s decisions and manages its affairs. See, e.g., Saphir v. Neustadt, 177 Conn. 191, 209, 413 A.2d 843 (1979) (courts will disregard corporate entity when it is “so controlled and dominated that justice requires liability to be imposed on the real actor” or when it “is a mere instrumentality or agent of another . . . individual owning all or most of its stock”); Zaist v. Olson, 154 Conn. 563, 574, 227 A.2d 552 (1967) (“[t]here must be such domination of finances, policies and practices that the controlled corporation has, so to speak, no separate mind, will or existence of its own and is but a business conduit for its principal” [internal quotation marks omitted]). The evidence cited by Justice Berdon demonstrates no more than that Santiago had apparent authority to give arguably improper instructions to the plaintiff.
Perhaps an argument might be advanced that the standard enunciated in Jett is too strict and should be revised. In this case, however, the plaintiff nowhere has adumbrated any such argument. A fortiori, the defen*296dant has had no opportunity to argue for retention of the Jett standard.
Until we undertake to revise Jett, I disagree strongly with Justice Berdon’s characterization of the alter ego rule as one that allows a plaintiff to meet his or her burden of proof by showing no more than that a supervisory employee has substantial responsibilities or authority within the firm. Such a recharacterization of Jett inappropriately narrows the distinction between apparent authority and alter ego that Jett took pains to establish. It ignores Jett’s express holding that proof of alter ego requires evidence sufficient to satisfy “the standards governing disregard of the corporate entity . . . .” Jett v. Dunlap, supra, 179 Conn. 219.
In my view, this defendant is entitled to have its tort liability measured by the alter ego test enunciated in Jett. Nothing in the arguments presented by the plaintiff, or in the factual inferences drawn from the record by Justice Berdon, persuades me that the plaintiff has met his burden under that test.
Accordingly, although I agree with the majority opinion on the principal issues that it addresses, and the judgment it reaches, I disagree with its decision not to consider the merits of the defendant’s right to a directed judgment under Jett.